Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "increased" in claim 1 is a relative term which renders the claim indefinite.  The term "increased" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A pressure higher than atmospheric pressure will be examined below.
Claim 1 recites the limitation "the composition" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The instant claim is also indefinite as the claim preamble is to autothermal reforming over a “modified red mud catalyst composition” however the remainder of the 
Claim 10 recites the limitation "the composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims depend from the instant claim and are likewise rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (US 2016/0367970) and further in view of Yagi et al. (USP 6,340,437) hereafter Yagi and Basset et al. (US 2016/0129423) hereafter Basset and Boudreault et al. (US 2014/0369907) hereafter Boudreault.
	Considering Claims 1 and 2, Goyal discloses a nickel-based catalyst comprising nickel and aluminum oxide [0036] and molybdenum [0031], a known Group VIB element, capable of autothermal reforming [0034] methane to hydrogen and carbon monoxide [0034] where autothermal reforming is contacting the methane in the presence of steam and oxygen [0006].  Goyal also discloses that nickel at about 5 to about 50 mol % and molybdenum is present at between about 0% to about 5 mol% [0032] thereby falling within the instantly claimed range.

Goyal does not disclose the particulars of autothermal reforming or the use of red mud.
Yagi discloses an autothermal process for producing syngas (Col. 1, ln 5-7) at a temperature of between 500° to 1300°C and at an elevated pressure of 5 to 40 kg/cm2G (about 5 bar to about 39 bar) (Col. 5, ln 42 to Col 6, ln 42) both of which satisfy the “increased temperature” and “increased pressure” limitation of the instant claim and therefore fall within the instant ranges.  Yagi further discloses that both oxygen and carbon dioxide are supplied to an autothermal reactor (Reaction Example 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the autothermal conditions and co-reactants as taught by Yagi in the autothermal process of Goyal.  
The instant claim is to feeding oxygen however the instant claim does not disclose the particular form of the oxygen.  Both Yagi and Goyal disclose autothermal reforming as obtaining the necessary oxygen from molecular oxygen as well as carbon dioxide.  The ordinary skilled artisan would be motivated to supply oxygen to the crude syngas of Goyal to effect the clean-up of this crude syngas.

Boudreault discloses that the Hall-Heroult process utilizes bauxite [0003] which includes iron, alumina and silica [0120].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the red mud of Basset in the catalyst of Goyal as the red mud contains the alumina required by the catalyst of Goyal.  The ordinary skilled artisan would be motivated to do so as red mud is a waste product which can be utilized in catalyst manufacture thereby reducing the impacts on the environment as taught by Boudreault [0004].
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 3-5, the significance of Goyal, Yagi, Basset and Boudreault as applied to claim 1 is explained above.
Goyal does not disclose the reaction temperature of autothermal reforming.
Yagi discloses an autothermal process for producing syngas (Col. 1, ln 5-7) at a temperature of between 500° to 1300°C and at an elevated pressure of 5 to 40 kg/cm2G (about 5 bar to about 39 bar) (Col. 5, ln 42 to Col 6, ln 42 and particularly Col 6, ln 35-39) which encompasses the instantly claimed ranges.

In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 6-8, the significance of Goyal, Yagi, Basset and Boudreault as applied to claim 1 is explained above.
Goyal does not disclose the reaction temperature of autothermal reforming.
Yagi discloses an autothermal process for producing syngas (Col. 1, ln 5-7) at a temperature of between 500° to 1300°C and at an elevated pressure of 5 to 40 kg/cm2G (about 5 bar to about 39 bar) (Col. 5, ln 42 to Col 6, ln 42 and particularly Col 6, ln 35-39) which encompasses the instantly claimed ranges.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the reaction conditions of Yagi in the autothermal process of Goyal for producing synthesis gas.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 9, the significance of Goyal, Yagi, Basset and Boudreault as applied to claim 1 is explained above.
Goyal discloses autothermal reforming with steam but does not disclose the gas hourly space velocity of the process.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the GHSV of Yagi in the autothermal reforming process of Goyal for producing synthesis gas.  The ordinary skilled artisan would have a reasonable expectation of success as both are to autothermal reforming with steam.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 10, the significance of Goyal, Yagi, Basset and Boudreault as applied to claim 1 is explained above.
Goyal discloses the presence of aluminum oxide (Table 2) and [0036] which is known by the ordinary skilled artisan as Al2O3.
Considering Claim 11, the significance of Goyal, Yagi, Basset and Boudreault as applied to claim 1 is explained above.
Goyal discloses the crystallite sizes of the catalyst ranging up to 114 nm (Table 2) which falls within the instantly claimed range without any particles exceeding the 70 microns of the instant claim which meets the “majority” limitation.
Considering Claims 12-14, the significance of Goyal, Yagi, Basset and Boudreault as applied to claim 1 is explained above.
Goyal discloses that nickel at about 5 to about 50 mol % [0032] thereby falling within the instantly claimed range.

Considering Claims 15-17, the significance of Goyal, Yagi, Basset and Boudreault as applied to claim 1 is explained above.
Goyal discloses that molybdenum is present at between about 0% to about 5 mol% [0032] thereby falling within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 18, the significance of Goyal, Yagi, Basset and Boudreault as applied to claim 1 is explained above.
Goyal discloses methane conversions in excess of 70% over about 14 hours (Fig. 5) thereby falling within the instantly claimed ranges.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 20, the significance of Goyal, Yagi, Basset and Boudreault as applied to claim 1 is explained above.
Goyal discloses a gaseous feed to the reformer comprising 29.2 v% hydrogen and 2.5 v% methane wherein the methane is converted to CO and hydrogen (Table 4) and also a test was conducted over about 14 hours therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly 
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 21, the significance of Goyal, Yagi, Basset and Boudreault as applied to claim 1 is explained above.
Goyal desires the catalyst composition to have a surface area of at least 13 m2/g [0010] but does not disclose the use of red mud.
Basset discloses a catalyst composition utilizing red mud [0059] wherein the surface area ranges from 57m2/g to 203 m2/g (Table 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to incorporate the red mud of Basset into the catalyst of Goyal as Goyal desires the surface area as taught by Basset.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (US 2016/0367970) in view of Yagi et al. (USP 6,340,437) hereafter Yagi and Basset et al. (US 2016/0129423) hereafter Basset and Boudreault et al. (US 2014/0369907) hereafter Boudreault as applied to Claim 1 and further in view of Sato et al. (US 2011/0027674) hereafter Sato.
Considering Claim 19, the significance of Goyal, Yagi, Basset and Boudreault as applied to Claim 1 is explained above.
	Goyal discloses the use of an autothermal process for cleaning a raw synthesis gas generated by the gasification of solid carbonaceous materials wherein the raw synthesis gas comprises methane, steam and carbon dioxide.  Goyal further discloses that autothermal reforming comprises the use of oxygen and steam as discussed above.
	Goyal does not disclose the relative relationship between the various reactants. 
Yagi discloses generating synthesis gas via autothermal reforming (Col. 1, ln 5-7) and further discloses reacting methane with carbon dioxide at a ratio of 1:1 (Col. 5, ln 42-51).
Sato discloses the use of an autothermal reaction to generate a hydrogen-containing product wherein oxygen is added in addition to steam wherein the oxygen to carbon ratio is 1 and the steam to carbon ratio is from 1 to 2 and wherein partial oxidation requires a ratio of oxygen to carbon of from 0.1 to 3 [0001] and [0135]-[0141].
Therefore the combined teachings of Goyal, Yagi and Sato define the ratio between reactants as a result effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the relationship between reactants, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to determine the proper relationship between reactants by the reasoned explanation that a proper .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 10-17 and 21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/775,135 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications utilize the same modified red mud catalyst.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Claims 1-21 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732